Citation Nr: 9918768	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-32 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a skin disability, 
to include eczema of the hands and "athlete's foot" (tinea 
pedis), including as due to Agent Orange exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, due to Agent Orange exposure.

4.  Whether VA compensation is payable for skin disabilities 
of the veteran's children on the basis of the veteran's 
alleged exposure to Agent Orange.

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

6.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This appeal stems from a July 1997 rating decision of the RO.  
The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in February 1998. 

The Board notes that although the veteran has filed for 
compensation regarding a spinal defect--perhaps spina bifida-
-that his son, Jarvis, may have, the record only shows that 
the RO deferred the claim.  This issue is thus not in 
appellate status, and is referred to the RO for appropriate 
action.  

Additionally, the Board notes that the veteran's March 1997 
claim for entitlement to a permanent and total disability 
rating for pension purposes has apparently not yet been 
adjudicated by the RO.  Thus, that issue is referred to the 
RO for appropriate action.

The Board further notes that the veteran's notice of 
disagreement filed in July 1997 took issue with the RO's July 
1997 assignment of a zero percent evaluation to the residuals 
of the gunshot wound to his left ring finger.  However, the 
RO has apparently not yet issued a statement of the case on 
that issue.  Therefore, that issue is also referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  There is not a reasonable possibility of a valid claim 
concerning whether headaches, a skin disability including 
eczema of the hands and tinea pedis, or peripheral 
neuropathy--including as due to Agent Orange exposure--were 
incurred in, or aggravated by, service.

2.  There is no indication that the veteran's children with 
the claimed skin disabilities have ever had military service.


CONCLUSIONS OF LAW

1.  Well-grounded claims of entitlement to service connection 
for headaches, a skin disability including eczema of the 
hands and tinea pedis, or peripheral neuropathy--including as 
due to Agent Orange exposure--have not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).

2.  The veteran's children, not being veterans, are currently 
ineligible for VA compensation for skin disabilities.  
38 U.S.C.A. §§ 101, 1110, 1131, 1805 (West 1991); 38 C.F.R. 
§§ 3.1, 3.7, 3.303, 3.814 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
As will be explained below, we find that none of the 
veteran's claims for service connection for his own alleged 
disabilities which are on appeal are well grounded.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The claims 
for compensation on behalf of his two children, JaNelle and 
Marchris, as explained below, have no legal merit.

I.  Background

The June 1967 preinduction examination report reveals that 
the veteran complained of either currently having, or of 
having had in the past, frequent or severe headaches.  The 
examiner noted the veteran's report of this.  In February 
1969 the veteran treated for a mild case of "athlete's 
foot".  At the time of the August 1969 separation 
examination, the veteran complained of having, or having had, 
a skin disease as well as frequent or severe headaches.  The 
objective findings, however, revealed that the head, hands, 
feet and skin were normal, and that he was normal 
neurologically.

The DD 214 reveals that the veteran served in the Republic of 
Vietnam.  Among his citations, the veteran received the 
Combat Infantryman Badge and the Bronze Star Medal with "V" 
device.

January 1997 records from Belleville Memorial Hospital reveal 
that the veteran reported having fallen down some stairs at 
work, and of having upper back pain and weakness in the lower 
extremities, since that time.  He was assessed with a 
herniated nucleus pulposus, C6-C7, with cord compression and 
edema.

The veteran was examined by the VA in March 1997 at which 
time he reported he had been in Vietnam in 1968 and 1969.  
The 1996 neck injury was noted, as were subsequent neurologic 
symptoms in the arms and legs.  The veteran complained that 
since service he had had headaches involving the left side of 
his head.  It was an ache and sometimes a sharp pain, lasting 
from two to six minutes.  The headaches could become severe 
about every two months, he indicated, causing blurred vision.  
He complained of he had had a rash since 1969 with his hands 
peeling about twice per year, and with itchiness and scaling; 
sometimes he would have blisters.  Apposition power was 
diminished in some of the fingers of the right hand and in 
one finger of the left.  Various sensory deficits were noted 
in the extremities.  The hands had no blisters; there was 
slight scaling at the thumb web space bilateral, but no other 
rash noted.  The veteran was diagnosed with cervical disc 
disease with radiculopathy and decreased motor power in the 
hands, especially the right hand and the legs, status post 
cervical discectomy.  He was also diagnosed with sensory 
neuropathy involving the lower body, and decreased 
coordination in the legs due to his spinal cord injury.  The 
neuropathies were attributed to the 1996 injury.  Decreased 
power in the legs, headaches and eczema of the hands were 
also assessed.  A follow-up record that month indicates that 
a test for porphyria cutanea tarda was negative.

At a February 1998 RO hearing the veteran testified, in 
essence, that his athlete's foot condition had not been 
present prior to service, and had never resolved.  He also 
noted that he would have a lot of blisters on both hands and 
that there would be peeling of the skin.  He asserted he had 
been treated in service for headaches as well, and seemed to 
indicate that his headaches were due to stress--he 
specifically acknowledged that he had incurred no trauma or 
head injury.  He indicated that he had always experienced 
some type of numbness in the lower part of his body.  He 
asserted that three of his children, JaNelle, Ferris, and 
Jarvis, who had been born after his military service, had 
recurring skin problems.


II.  Law and analysis

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Special presumptive provisions provide that if an organic 
disease of the nervous system becomes manifest to a degree of 
10 percent within one year of separation from service, such 
disability will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era and 
is shown to have one of certain specified disabilities to a 
compensable degree shall be presumed to have been exposed 
during that time to an herbicide agent, and such disability 
is presumed to have been incurred in service--unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent.  The list of presumptive 
disabilities includes chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda.  With 
respect to those two particular disabilities, however, the 
presumption is only effective if they are shown to a 
compensable degree within one year of service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Effective November 7, 1996, the presumptive disabilities 
covered by 38 C.F.R. § 3.309(e) were expanded to include 
acute and subacute peripheral neuropathy.  61 Fed. Reg. 
57,586-89 (1996).  In adopting these new provisions, the 
Secretary determined that a positive association does not 
exist between herbicide exposure and the subsequent 
development of chronic peripheral neuropathy.  61 Fed. Reg. 
57587.  See 61 Fed. Reg. 41,446-47.  Additionally, a note was 
added to the regulation: "Note 2: For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  61 Fed. 
Reg. 57,589.  (Emphasis added.)

These presumptions, however, do not prevent a showing direct 
service incurrence of any disability.  38 C.F.R. § 3.303(d).  
Compare Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994) (a 
radiogenic disease not listed in the presumptive service 
provisions precluded service connection on a presumptive 
basis, but did not preclude service connection on a direct 
basis).  Thus, with credible medical evidence, a claimant 
might establish service connection for a disability as having 
been caused by Agent Orange exposure after the presumptive 
period, or even as having been incurred in service without 
evidence of Agent Orange exposure.

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service.  To this end all doubt 
will be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  Medical nexus 
evidence is generally required at the well-groundedness 
stage, even in cases involving combat veterans.  Libertine v. 
Brown, 9 Vet. App. 521 (1996); Arms v. West, 12 Vet. App. 188 
(1999).

A.  Headaches

The veteran is not entitled to the presumption of soundness 
for his headaches since they were clearly and unmistakably 
noted by the examiner at the preinduction examination, albeit 
apparently by history.  Aside from the question of whether 
they were objectively noted at induction, per se, there is no 
evidence showing any aggravation (or incurrence) of headaches 
whatsoever in service, since there is no evidence he ever 
complained again about them or was ever treated for them 
during those years.

An organic disease of the nervous system manifested by 
headaches was not shown to a compensable degree within one 
year of service such that headaches could be presumed to have 
been incurred therein.  The headaches have only recently 
again been noted, but they have never been linked by a 
medical expert to service.  Without any evidence of inservice 
incurrence, aggravation, or a nexus of the current headaches 
to service, there is no basis to consider this claim well 
grounded.  Aside from the fact that these headaches are not 
alleged to have been the result of combat, i.e. he 
acknowledged at the hearing that there had been no trauma or 
head injury, the special presumptions for combat veterans 
need not be addressed until the claim is first held to be 
well grounded.  Arms, supra.  His allegations of continuity 
of his symptoms cannot well ground the claim since the 
etiology of the headaches would be a matter for a medical 
expert to determine and since no objective findings were 
noted in the service medical records.  See Savage v. Gober, 
10 Vet. App. 488 (1997) (laypersons may be competent to 
allege continuity of symptomatology, but a medical nexus is 
required to well ground the claim where there is a question 
of medical etiology); Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(questions of medical etiology require expert medical 
evidence that laypersons are generally not qualified to 
provide); Robinette v. Brown, 8 Vet. App. 69 (1995).

To the extent that the veteran alleges his headaches are due 
to stress, he has submitted no medical evidence that any 
headaches are secondary to, or exacerbated by, his service-
connected posttraumatic stress disorder.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); cf.  
38 C.F.R. § 4.126(d) (when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant, more 
disabling, aspect of the condition); cf. also 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Just 
as a claim of direct service connection is required to be 
well grounded, so must a claim of secondary service 
connection.  Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  
The veteran does not seem to have alleged that Agent Orange 
exposure is responsible for his headaches, and no evidence 
submitted would support such a contention or otherwise link 
such alleged exposure to his headaches anyway.  Combee, 
supra.

B.  The veteran's skin disabilities

The veteran's current skin disabilities are not among the 
presumptive disabilities listed, and he has shown no evidence 
of either chloracne (or consistent acneform disease) or 
porphyria cutanea tarda within one year of service to a 
compensable degree.  He is not, therefore, entitled to the 
special presumptions pertaining to Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164 (1999) (both service in the 
Republic of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent).

The veteran was treated once in service for mild tinea pedis 
(athlete's foot), but the feet and skin were normal at 
separation.  His more recent diagnosis has been eczema of the 
hands, but this was not shown in service, nor have the 
current findings been linked to service.  The veteran is not 
qualified to provide such a medical nexus.  His complaints of 
continuity of symptomatology cannot well ground the claim 
because his recent diagnosis does not match the single 
inservice finding, and also since he was normal at 
separation.  He is not qualified to opine that he now has the 
same skin disability that he allegedly had during service.  
Savage, supra.  In short, tinea pedis, acutely shown in 
service, is not currently present; eczema shown presently, 
was not shown in service and has not been medically related 
to service.  The claim of service connection for a skin 
disability, to include eczema of the hands and tinea pedis, 
is therefore not well grounded.  Caluza; McCartt; Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).

C.  Peripheral neuropathy

The evidence does not show, nor does the veteran contend, 
that any peripheral neuropathy that he may currently have was 
first diagnosed in service.  The Board need not address the 
fact that this sensory neuropathy, which has not been 
diagnosed as peripheral neuropathy per se, appears to be 
related to his August 1996 postservice injury; all that 
matters with respect to direct service connection is that 
there is no positive evidence showing that the condition is 
related to service.  As with the veteran's claim of service 
connection for headaches, an organic disease of the nervous 
system was not shown to a compensable degree within one year 
of service such that it could be presumed to have been 
incurred therein either.  Instead, however, the veteran 
asserts that his alleged peripheral neuropathy results from 
exposure to Agent Orange.

The presumptive regulation for peripheral neuropathy, 
however, requires that service connection cannot be granted 
for chronic peripheral neuropathy, only for transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  As noted, since there is no evidence 
that peripheral neuropathy began within one year of service, 
his condition--however diagnosed--cannot be said to have 
begun within "weeks or months" (as opposed to years) of 
alleged exposure to a herbicide agent.  See McCartt, supra, 
(the veteran in the instant case is not presumed to have been 
exposed to Agent Orange since he does not have both the 
requisite service along with development of one of the listed 
disabilities, within the time period prescribed).  Moreover, 
even if he had been exposed to Agent Orange in service and 
even if he had had developed peripheral neuropathy therefrom, 
the disability would be required to have resolved within two 
years of such exposure--i.e. in this case two years after he 
reportedly left Vietnam in 1969, and in any event no later 
than September 1971, two years after the veteran's separation 
from service.  None of the facts in this case match the 
foregoing requirements, and therefore this claim is not well 
grounded.

For the foregoing reasons, the veteran's claims  for 
headaches, a skin disability including eczema of the hands 
and tinea pedis, and peripheral neuropathy including as due 
to Agent Orange exposure, are not well grounded and must be 
denied.   38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153, 1154, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309; Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  The Board views its 
discussion in this case as sufficient to inform the veteran 
of the elements necessary to complete his application for his 
claims for service connection.  See Robinette, supra.

Finally, although the Board has considered and disposed of 
the foregoing claims for service connection on a ground 
different from that of the RO, i.e. as not well grounded, the 
veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that such claims were well 
grounded, the RO accorded them greater consideration than 
warranted.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
To remand this case to the RO for consideration of the issue 
of whether these claims are well grounded would be pointless 
and, in light of the law cited supra, would not result in a 
determination favorable to the veteran.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).

Since the foregoing issues in this case are not well 
grounded, the benefit-of-the-doubt rule does not apply.  
Holmes v. Brown, 10 Vet. App. 38 (1997).

III.  Compensation for skin disabilities of the veteran's 
children

The veteran has claimed compensation for skin disabilities 
based upon his own exposure to Agent Orange for at least two 
of his children, JaNelle and Marchris, but has indicated that 
Ferris and Jarvis also have skin disabilities.

As an initial matter, the Board notes that although the law 
allows for a monetary allowance to be paid to children of 
Vietnam veterans for any disability resulting from spina 
bifida (a very specific type of congenital defect), there is 
no such provision for other disabilities.  See 38 U.S.C.A. 
§ 1805; 38 C.F.R. § 3.814.

Compensation payable for service-connected disabilities is a 
VA benefit payable to veterans, i.e. persons who served in 
the active military, naval or air service and who was 
discharged therefrom under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2); 1110, 1131.

In this case, there is no dispute about the basic facts: the 
veteran's children--whichever ones he is alleging (without 
support of any medical evidence) have skin disabilities--have 
not been shown to be veterans and are not claiming benefits 
as such.  The Board need not have the veteran clarify which 
children on whose behalf he seeks such compensation since 
there is no basis in the law, for providing them any benefit 
(either a monetary allowance or other such compensation).  
Id.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); Donovan v. Gober, 11 Vet. App. 2 (1997); 
Manlincon, supra; cf. Fed. R. Civ. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).


ORDER

Entitlement to service connection for headaches, a skin 
disability including eczema of the hands and tinea pedis, and 
peripheral neuropathy, is denied.

VA compensation is not payable for skin disabilities of the 
veteran's children.  The appeal on that issue is also denied.


REMAND

In a November 1997 rating decision the RO granted service 
connection for posttraumatic stress disorder, awarding a 50 
percent disability evaluation.  In a December 1997 statement, 
the veteran disagreed with the rating assigned thereto and 
also claimed that he could not work due to his service-
connected disabilities.  The RO appropriately added these two 
claims, i.e. involving the evaluation assigned to the 
service-connected posttraumatic stress disorder and 
entitlement to a total rating for compensation purposes based 
on individual unemployability, to the February 1998 
supplemental statement of the case.  The Board views the VA 
Form 646 filed in April 1998 as constituting a de facto 
appeal of these issues.  Therefore, the Board finds that they 
are properly in appellate status.

Upon review of the documents contained in the claims file, 
the Board believes that the development of additional 
evidence would be helpful prior to rendering a decision on 
these claims.  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take the 
appropriate steps to 
obtain from the Social Security 
Administration, 
and associate with the claims file, 
the records 
pertinent to any claim the veteran 
may have filed for Social Security 
disability benefits, or 
Supplemental Security Income, 
including, but not limited to, the 
findings and decision made on such 
claim, as well as the medical 
records relied upon concerning that 
claim.

2.  Upon completion of the 
development requested in paragraph 
1 above, the RO should schedule the 
veteran for a special VA 
examination by a psychiatrist to 
determine the nature and extent of 
his post-traumatic stress disorder.  
All necessary tests and studies 
should be accomplished, and all 
clinical manifestations should be 
reported in detail. The examiner 
should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected post-
traumatic stress disorder, (as 
distinct from any other disability 
from which the veteran may suffer) 
results in occupational impairment.  
A complete rationale for any 
opinion expressed must be provided. 
The examiner should indicate the 
veteran's overall psychological, 
social, and occupational 
functioning using the Global 
Assessment of Functioning scale 
provided in the Diagnostic and 
Statistical Manual of Mental 
Disorders.  The claims file, 
including a copy of this REMAND, 
should be made available to the 
examiner before the examination, 
for proper review of the medical 
history.  The examination report is 
to reflect whether such a review of 
the claims file was made. 	

3.  After the development requested 
above has been completed, to the 
extent possible, the RO should 
again review the record.  If any 
benefit sought on appeal, for which 
a notice of disagreement has been 
filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement 
of the case and given the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


___________________________________
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals


 


